IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-77,906-01



EX PARTE JAMAAL HOWARD




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO.  15114-A IN THE
 356TH DISTRICT COURT OF HARDIN COUNTY


	Per Curiam. 
 
 ORDER


	This is an application for writ of habeas corpus filed pursuant to the provisions of
Article 11.071, Tex. Code Crim. Proc.
	In April 2001, applicant was convicted of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Article 37.071, Tex. Code Crim. Proc.,
and the trial court, accordingly, set punishment at death.  This Court affirmed applicant's
conviction and sentence on direct appeal.  Howard v. State, 153 S.W.3d 382 (Tex. Crim.
App.  2004).
	Applicant presents twenty-one allegations in his application in which he challenges
the validity of his conviction and resulting sentence.  The trial court did not hold an
evidentiary hearing.  The trial court adopted the State's proposed findings of fact and
conclusions of law recommending that the relief sought be denied. 
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial judge's findings and conclusions.  Additionally, we note that grounds for
relief six, nine through fifteen, and seventeen are also procedurally barred because they could
have been raised on direct appeal. (1)  Therefore, based upon the trial court's findings and
conclusions and our own review, we deny relief. 
	IT IS SO ORDERED THIS THE 12th DAY OF DECEMBER, 2012.
 
Do Not Publish 
1.  Ex parte Banks, 769 S.W.2d 539, 540 (Tex. Crim. App. 1989).